Name: Commission Implementing Regulation (EU) 2018/1585 of 22 October 2018 establishing a derogation from Council Regulation (EC) No 1967/2006 as regards the minimum distance from coast and the minimum sea depth for purse seines fishing in territorial waters of Croatia
 Type: Implementing Regulation
 Subject Matter: fisheries;  Europe;  European Union law;  international law
 Date Published: nan

 23.10.2018 EN Official Journal of the European Union L 264/13 COMMISSION IMPLEMENTING REGULATION (EU) 2018/1585 of 22 October 2018 establishing a derogation from Council Regulation (EC) No 1967/2006 as regards the minimum distance from coast and the minimum sea depth for purse seines fishing in territorial waters of Croatia THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1967/2006 of 21 December 2006 concerning management measures for the sustainable exploitation of fishery resources in the Mediterranean Sea (1), and in particular Article 13(5) thereof, Whereas: (1) Article 13(3) of Regulation (EC) No 1967/2006 prohibits the use of purse seines within 300 metres of the coast or within the 50 m isobath where that depth is reached at a shorter distance from the coast. (2) At the request of a Member State, the Commission may allow a derogation from Article 13(3) of Regulation (EC) No 1967/2006, provided that a number of conditions set out in Article 13(5) and (9) are fulfilled. (3) On 20 June 2016 the Commission received a request from Croatia for a derogation from Article 13(3) of that Regulation, for the use of traditional purse seine ciplarica fishing for mullets (Mugilidae), traditional purse seine palamidara fishing for bonito (Sarda sarda), bullet tuna (Auxis rochei), little tunny (Euthynnus alletteratus) and greater amberjack (Seriola dumerili), traditional purse seine oliÃ ¾nica fishing for sand smelt (Atherina boyeri) and traditional purse seine igliÃ ara fishing for needle fish (Belone belone) within territorial Croatian waters. (4) The request concerns fishing activities already authorised by Croatia and covers vessels and gears which have a track record in the fishery of more than five years and operate under the management plan implemented by Croatia by Ministerial Ordinance (2) in accordance with Article 19(2) of Regulation (EC) No 1967/2006 on 30 March 2018 (Croatian management plan). (5) The Scientific, Technical and Economic Committee for Fisheries (STECF) assessed the derogation requested by Croatia and the related management plan in April 2016, July 2016, October 2016 and March 2017. STECF highlighted need for clarifications on fishing gears used, bycatches, monitoring and scientific data. Croatia provided adequate clarifications to the Commission and revised accordingly the management plan by introducing additional measures on control, fleet management, data collection and monitoring. (6) The derogation requested by Croatia complies with the conditions set out in Article 13(5) and (9) of Regulation (EC) No 1967/2006. (7) In particular, there are specific geographical constraints given both the distinct morphological structure of Croatia, comprising of long coastline including numerous islands and the spatial distribution of the target species, which is exclusively limited in certain specific sites and zones in the coastal areas at depths of less than 50 meters. The fishing grounds are therefore limited. (8) The fishery cannot be undertaken with other gears, since only purse seines have the technical characteristic necessary to carry out this type of fishery. (9) Moreover, the fishery has no significant impact on the marine environment, as purse seines are very selective gears, they do not touch the seabed and cannot operate above the Posidonia oceanica seabed. (10) The request covers 52 vessels. The derogation requested by Croatia therefore affects a limited number of vessels, compared with the large distribution area of the purse seine fleet, representing less than 1 % of the entire Croatian fleet and 16 825,84 gross tonnage (GT). (11) Those vessels are included on a list communicated to the Commission in accordance with Article 13(9) of Regulation (EC) No 1967/2006. (12) The Croatian the management plan sets out all relevant definitions on the fisheries concerned and guarantees no further increase of the fishing effort in accordance with Article 13(9) of Regulation (EC) No 1967/2006 as fishing authorisations will be issued only to specified 52 vessels that are authorised to fish by Croatia. In this respect it is noted that in line with the Croatian management plan and the Ministerial Ordinance, use of purse seine oliÃ ¾nica is permitted only in the fishing grounds in the area between Cape Lako and Cape Crna Punta and in the fishing subzones stated as E4 and F2, whereas for all traditional purse seines (ciplarica, palamidara, igliÃ ara and oliÃ ¾nica) fishing grounds exclude areas identified as national parks and special habitats, where fishing is strictly prohibited, which is the case for the area south-east from Cape St Peter. (13) The fishing activities concerned fulfil the requirements of Article 4 of Regulation (EC) No 1967/2006 which prohibits fishing above those habitats. Indeed, the seines are hauled in the water column and do not touch the seabed. (14) The requirements of Article 8(1)(h) of Regulation (EC) No 1967/2006 are not applicable since they relate to trawlers. (15) As regards the requirement to comply with Article 9(3) establishing the minimum mesh size, the Commission notes that in accordance with Article 9(7) of Regulation (EC) No 1967/2006, such derogation is not possible for purse seines. The Commission notes that Croatia did not authorise derogation from these provisions in its management plan. (16) The fishing activities concerned take place at a very short distance from the coast and therefore do not interfere with the activities of other vessels. (17) The management plan ensures that catches of species mentioned in Annex III of Regulation (EC) No 1967/2006 are minimal since the targeted species are mullets (Mugilidae), bonito (Sarda sarda), bullet tuna (Auxis rochei), little tunny (Euthynnus alletteratus), greater amberjack (Seriola dumerili), sand smelt (Atherina boyeri) and needle fish (Belone belone) which are not mentioned in Annex III of the Regulation (EC) No 1967/2006. (18) Fishing activities are highly selective and do not target cephalopods. (19) The management plan includes measures for the monitoring of fishing activities, thus fulfilling the conditions set out in Article 14 of Council Regulation (EC) No 1224/2009 (3). (20) The Croatian management plan includes measures for the monitoring of fishing activities, as provided for in the third subparagraph of Article 13(9) of Regulation (EC) No 1967/2006. (21) Consequently, the requested derogation should be granted. (22) Croatia should report to the Commission in regular intervals and in accordance with the monitoring plan provided for in the Croatian management plan. (23) A limitation in duration of the derogation will allow ensuring prompt corrective management measures in case the report to the Commission shows a poor conservation status of the exploited stock, while providing scope to enhance the scientific basis for an improved management plan. (24) The measures provided for in the Regulation are in accordance with the opinion of the Committee for Fisheries and Aquaculture, HAS ADOPTED THIS REGULATION: Article 1 Derogation 1. Article 13(3), first paragraph of Regulation (EC) No 1967/2006, shall not apply in the territorial waters of Croatia to the following fisheries: (a) mullets (Mugilidae) by purse seine ciplarica; (b) bonito (Sarda sarda), bullet tuna (Auxis rochei), little tunny (Euthynnus alletteratus), greater amberjack (Seriola dumerili) by purse seine palamidara; (c) sand smelt (Atherina boyeri) by purse seine oliÃ ¾nica; and (d) needle fish (Belone belone) by purse seine igliÃ ara. 2. The purse seines referred in paragraph 1 shall be used by vessels: (a) bearing a registration number set out in the Croatian management plan adopted by Croatia in accordance with Article 19 of Regulation (EC) No 1967/2006; (b) having a track record in the fishery for more than five years and not involving any future increase in the fishing effort deployed; and (c) holding a fishing authorisation and operating under the Croatian management plan. Article 2 Monitoring plan and report Croatia shall communicate to the Commission, within three years following the entry into force of this Regulation, a report drawn up in accordance with the monitoring plan established in the Croatian management plan. Article 3 Entry into force This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. It shall apply from 26 October 2018 to 26 October 2021. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 October 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 36, 8.2.2007, p. 6. (2) Pravilnik o obavljanju gospodarskog ribolova na moru okruÃ ¾ujuÃ im mreÃ ¾ama plivaricom palamidarom, plivaricom ciplaricom, plivaricom lokardarom, plivaricom igliÃ arom i plivaricom oliÃ ¾nicom, Narodne Novine, OJ 30/2018, as amended by Pravilnik o izmjenama Pravilnika o obavljanju gospodarskog ribolova na moru okruÃ ¾ujuÃ im mreÃ ¾ama plivaricom palamidarom, plivaricom ciplaricom, plivaricom lokardarom, plivaricom igliÃ arom i plivaricom oliÃ ¾nicom, OJ 49/2018 and by Pravilnik o izmjenama i dopuni Pravilnika o obavljanju gospodarskog ribolova na moru okruÃ ¾ujuÃ im mreÃ ¾ama plivaricom palamidarom, plivaricom ciplaricom, plivaricom lokardarom, plivaricom igliÃ arom i plivaricom oliÃ ¾nicom, OJ 62/2018 (3) Council Regulation (EC) No 1224/2009 of 20 November 2009 establishing a Community control system for ensuring compliance with the rules of the common fisheries policy, amending Regulations (EC) No 847/96, (EC) No 2371/2002, (EC) No 811/2004, (EC) No 768/2005, (EC) No 2115/2005, (EC) No 2166/2005, (EC) No 388/2006, (EC) No 509/2007, (EC) No 676/2007, (EC) No 1098/2007, (EC) No 1300/2008, (EC) No 1342/2008 and repealing Regulations (EEC) No 2847/93, (EC) No 1627/94 and (EC) No 1966/2006 (OJ L 343, 22.12.2009, p. 1).